Citation Nr: 0931548	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  05-14 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, including as secondary to exposure to herbicide 
agents.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 
1969 to February 1973.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

In September 2007, the Board remanded the Veteran's claims to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  At the time of the September 2007 remand, the Board was 
not considering a claim of entitlement to service connection 
for an acquired psychiatric disorder in addition to the claim 
for service connection for PTSD.  On remand, the AMC 
substantially complied with the Board's directives in further 
developing the claims for service connection for diabetes 
mellitus and PTSD, specifically.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-
47 (1999).  The Board, however, finds that additional 
development is required concerning the claim for service 
connection for an acquired psychiatric disorder other than 
PTSD.  See Clemons v. Shinseki, 23 Vet App 1 (2009) (per 
curiam order) (holding that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).


FINDINGS OF FACT

1.  The Veteran's Service Personnel Records demonstrate that 
the Veteran served aboard the U.S.S. Allagash (A097) from 
December 1969 to December 1970, and aboard the U.S.S. Aeolus 
(ARC-3) from January 1971 to February 1973.  According to 
official service records, neither vessel was stationed 
anywhere in the vicinity of the Republic of Vietnam 
throughout the periods during which the Veteran served aboard 
the vessels.

2.  Diabetes mellitus was diagnosed many years after service 
and has not been linked by competent medical evidence to 
service.


CONCLUSION OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his possession that might 
substantiate the claims.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3). 

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
June 2001 and October 2001, prior to the initial adjudication 
of his claims in July 2002.  A more thorough VCAA notice was 
sent in November 2007 which fully informed the Veteran of the 
evidence required to establish his claims for service 
connection and of his and VA's respective responsibilities in 
obtaining supporting evidence and complied with Dingess, as 
it apprised him of the downstream disability rating and 
effective date elements of his claims.  Following the 
November 2007 letter, the Veteran was given the opportunity 
to supply additional evidence regarding his claims and the 
claims were readjudicated in the June 2009 SSOC.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs) and VA treatment records.  There is 
no indication of any outstanding records pertaining to his 
claims.  

The Board also finds that a VA examination is not necessary 
to determine whether the Veteran's diabetes mellitus is 
related to his military service, as the standards of the 
Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), have not been met.  Under McLendon, VA must provide a 
medical examination in a service-connection claim when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim. Id., at 81. See also 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, none of the Veteran's service medical records 
makes any reference to diabetes mellitus.  Additionally, a 
December 1994 VA examination specifically notes a normal 
glucose reading and no history of any endocrine disorder.  
Also significant is the fact that his diabetes mellitus was 
first diagnosed 27 years after his separation from the 
military, with no suggestion that these problems may be 
related to his military service.  There is only his 
unsubstantiated lay allegation of this correlation, which is 
insufficient evidence to require VA to schedule an 
examination for a medical nexus opinion. See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).  Simply put, the 
second and third prongs of the McLendon test have not been 
met.  Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

II. Service Connection 

The Veteran contends that he spent three and one half weeks 
in the Country of Vietnam while stationed aboard the U.S.S. 
Aeolus.  However, the Board finds there is no evidence to 
substantiate the Veteran's presence in Vietnam and thereby 
entitle him to service connection based on presumptive 
herbicide exposure.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). In general, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, certain chronic diseases, such as diabetes 
mellitus, will be presumed to have been incurred in service 
if manifested to a compensable degree (of at least 10-percent 
disabling) within one year after service.  This presumption 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition to these provisions, a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed in 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent, such as Agent 
Orange, unless there is affirmative evidence to establish 
that he or she was not exposed to any such agent during that 
service.  See 38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be service connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service. 38 C.F.R. § 3.309(e).  The list of 
diseases includes:  chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes, Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e).

VA has determined there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 68 Fed. Reg. 
27630-27641 (2003).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
Veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  However, even if a Veteran is found not entitled to 
a regulatory presumption of service connection, the claim 
must still be reviewed to determine whether service 
connection may be established on a direct basis.  Combee v. 
Brown, 34 F.3d 1039 (Fed Cir. 1994)

There is no disputing the Veteran has the condition at issue, 
diabetes mellitus, which is included in the list of 
presumptive diseases.  38 C.F.R. § 3.309(e).  Significantly, 
however, the Veteran's service personnel records do not 
corroborate his contention that he stepped foot in the 
Republic Vietnam or that he otherwise served in support of 
the Vietnam War, and there is no other competent evidence 
demonstrating that he ever set foot in the Republic of 
Vietnam or on the inland waterways during the Vietnam era 
sufficient to entitle him to service connection as 
presumptively related to exposure to herbicide agents.  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The 
General Counsel for VA held that service on a deep-water 
naval vessel off the shores of Vietnam without proof of 
actual duty or visitation in the Republic of Vietnam may not 
be considered service in the Republic of Vietnam for purposes 
of 38 U.S.C.A. § 101(29)(A).  The Federal Circuit Court 
recently clarified that service in the Republic of Vietnam is 
interpreted as requiring service on the landmass of Vietnam.  
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 
77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

The Board finds that the Veteran's contentions that he spent 
three and one half weeks in the Republic of Vietnam are not 
credible.  See Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991) (determining the credibility of evidence is a function 
for the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 
(1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992) (VA decision makers have the responsibility to assess 
the credibility of evidence and determine the degree of 
weight to give the evidence).

The Veteran's Service Personnel Records demonstrate that he 
was stationed aboard the U.S.S. Allagash (A097) from December 
1969 to December 1970 and the U.S.S. Aeolus (ARC-3) from 
January 1971 to February 1973.  According to official service 
records, neither vessel was stationed anywhere in the 
vicinity of the Republic of Vietnam throughout the periods 
during which the Veteran served aboard the vessels.

The pertinent history of the U.S.S. Allagash (A097) as 
reported by the Naval History and Heritage Command 
(http://www.history.navy.mil/danfs/index.html) is as follows: 

On 6 January 1969, the oiler departed 
Newport on her final assignment with the 
6th Fleet in the Mediterranean and 
returned to Newport on 27 July. She spent 
her final year of service operating off 
the east coast of the United States.
 
Allagash was placed in commission, in 
reserve, at Boston, Mass., on 2 September 
1970 to prepare for inactivation. On 21 
December 1970, she was decommissioned. 

The pertinent history of the U.S.S. Aeolus (ARC-3) is as 
follows:
 
In May of 1968, the ship passed through 
the Panama Canal again for special 
operations in the Pacific Ocean. That 
duty took up the remainder of 1968. 
Aeolus arrived back in Portsmouth, N.H., 
on 12 January 1969.
 
The cable repair ship's commissioned 
service continued for almost five more 
years and included another visit to 
European waters during the summer of 
1973. She returned to Portsmouth, N.H., 
from that voyage on 21 September 1973 and 
began preparations for her transfer to 
the Military Sealift Command (MSC). On 1 
October 1973, Aeolus was decommissioned 
and turned over to MSC to be operated by 
a civil service crew. 

In contradiction with the Veteran's assertion that the Aelous 
was on a secret mission in the waters offshore of Vietnam, 
and that is due to the classified nature of the mission that 
such is not reflected within his service records, the 
Veteran's STRs show medical treatment within the United 
States during his service aboard the U.S.S. Aeolus, heavily 
weighing against the ship being located in the South Pacific 
during that time.  Specifically, the Veteran's STRs show 
treatment by the Dental Officer of the U.S.S. Cadmus (AR-14) 
in January 1971, February 1971 and March 1971, which has only 
sailed off the east coast and in Caribbean since 1960, (See 
Naval History and Heritage Command), medical treatment in 
Portsmith, Rhode Island, in January 1972 and March 1972, 
medical treatment in Boston, Massachusetts, in May 1972, 
September 1972, November 1972, December 1972, and a 
separation examination in New York in January 1973.  The only 
indication of any service in the Pacific is a notation in the 
Veteran's personnel Records of a 1-day fire fighting course 
in Pearl Harbor, Hawaii in October 1971.

In short, because there is no credible evidence demonstrating 
that the Veteran ever stepped foot on land in the Republic of 
Veteran during the Vietnam era, presumptive service 
connection based on exposure to herbicide agents is not 
warranted.  Service connection for diabetes mellitus, 
therefore, may only be established with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  In other words, medical nexus evidence must show 
the Veteran's diabetes mellitus is directly related to his 
military service.  The Veteran's lay assertions of this 
purported cause-and-effect relationship do not constitute 
competent medical evidence with respect to this nexus 
requirement.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board now turns to the issue of whether service 
connection for diabetes mellitus is warranted on a direct 
basis.  There is in this case no competent medical nexus 
evidence of direct causation between the Veteran's military 
service and his diabetes mellitus.  His STRs make no 
reference to diabetes mellitus.  These STRs provide probative 
evidence against direct service connection of his claim.  See 
Struck v. Brown, 9 Vet. App. 145 (1996).  There also is no 
indication of diabetes mellitus within one year of his 
discharge from service in February 1973 (meaning by February 
1974).   Post-service clinical records dated in July 2000 
show that laboratory testing revealed glucose intolerance 
consistent with early Type II diabetes mellitus.  Records 
dated in November 2000 confirm the diagnosis of diabetes 
mellitus.  The July 2000 diagnosis of diabetes mellitus, some 
27 years after his military service ended, renders the 
Veteran ineligible for presumptive service connection for 
this condition under the provisions of 38 U.S.C.A. §§ 1101, 
1112, 1113 and 38 C.F.R. §§ 3.307, 3.309(a).

Clinical records dated since July 2000 do not show that any 
of the Veteran's treating physicians have ever related his 
diabetes mellitus to his active service.  Indeed, he has not 
alleged that any medical professional has ever told him that 
his diabetes mellitus is somehow related to his military 
service.  This evidentiary deficiency is fatal to the claim.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or a 
disease incurred in service.").  See Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

The only evidence in support of the Veteran's claim is his 
unsubstantiated lay opinion.  As already explained, however, 
without any medical training and expertise, he simply is not 
qualified to render a probative medical opinion concerning 
the cause of his diabetes mellitus.  His personal opinions 
concerning this, therefore, do not constitute competent 
medical evidence for consideration by the Board.  See 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494-95 
(laypersons are not competent to render medical opinions).  
He is only competent, for example, to comment on symptoms he 
personally experienced during service and during the many 
years since that are perhaps attributable to his diabetes 
mellitus, not whether his diabetes mellitus, in turn, is 
attributable to anything that occurred during his military 
service.  This, instead, is a medical determination.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 
C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for diabetes mellitus - 
including on the basis of alleged exposure to herbicide 
agents in Vietnam.  As the preponderance of the evidence is 
against the claim, the doctrine of reasonable doubt is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.

ORDER

Service connection for diabetes mellitus is denied.


REMAND

The Veteran is requesting service connection for PTSD but 
also has been diagnosed with an acquired psychiatric disorder 
other than PTSD:  anxiety and depression.  Despite a prior 
remand for further development of this claim, the issue of 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD has not been properly developed and 
the issue therefore must be remanded again for a medical 
nexus opinion.

Presumptive service connection may be available for psychoses 
if manifested to a compensable degree (of at least 10-percent 
disabling) within one year of separation from service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

For the purposes of this presumption, "psychosis" includes 
the following specific disorders:  brief psychotic disorder, 
delusional disorder, psychotic disorder due to general 
medical condition, psychotic disorder, not otherwise 
specified, schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.  38 C.F.R. § 3.384.  
See also 71 Fed. Reg. 42,758-60 (July 28, 2006).

Service connection for PTSD, in particular, requires:  [1] a 
current medical 
diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
Veteran "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through 
military citation or other appropriate evidence that the 
Veteran engaged in combat with the enemy, and the claimed 
stressors are related to that combat, the Veteran's lay 
testimony regarding the reported stressors must be accepted 
as conclusive evidence of their actual occurrence, provided 
the testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental 
or corroborative evidence is necessary.  38 C.F.R. 
§ 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d). 

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires the Veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  

As the Veteran's DD Form 214 and his personal statements do 
not include any mention of combat, there must be service 
records or other corroborative evidence that substantiates or 
verifies his testimony or statements as to the occurrence of 
the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

Here, the Veteran's claimed stressors of a motor vehicle 
accident in July 1970 and an altercation November 1972, in 
which the Veteran was kicked in the abdomen and head, have 
been verified.  However, the determination of the sufficiency 
of a stressor is exclusively a medical determination for 
mental-health professionals, who are "experts" and 
"presumed to know the DSM requirements applicable to their 
practice and to have taken them into account in providing a 
PTSD diagnosis."  Cohen v. Brown, 10 Vet. App. 128, 140 
(1997).  The examiner at the September 2009 psychiatric 
evaluation was not able to make a conclusive diagnosis of 
PTSD based on the Veteran's symptoms and alleged stressors.  
Additionally she stated that the Veteran's claimed symptoms 
could be from a history of alcohol dependence since age 5 or 
a post-service head trauma. 

VA treatment records show diagnoses of anxiety, depression 
and dysthymia in addition to PTSD.  As already explained, the 
Veteran may be awarded service connection by showing that his 
current psychiatric disability resulted from a disease or an 
injury incurred in or aggravated by his military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Unfortunately, the 
implied claims for co-existing psychiatric disorders have not 
been developed and must be before the claim for PTSD can be 
decided.  See also Clemons v. Shinseki, 23 Vet App 1 (2009).  

The Veteran's condition is further complicated by diagnoses 
of alcohol dependence.  Alcohol dependence or psychoses 
caused by alcohol use are generally not disabilities for 
which service connection is available.  The controlling 
precedential authority makes clear that direct service 
connection may not be granted for a disability that arises 
from a Veteran's abuse of alcohol or drugs.  
Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. Cir. 
2001).  The Allen Court interpreted 38 U.S.C.A. § 1110 as 
precluding service connection for disability that results 
from primary alcohol abuse, which the Allen Court defined as 
"arising during service from voluntary and willful drinking 
to excess."  Id., at 1376.  In conjunction with 38 U.S.C.A. § 
105, the Allen Court concluded that Congress expressed a 
clear intent to preclude service connection for a primary 
alcohol abuse disability, and that primary abuse alcohol 
disability is included within section 105(a)'s and 1110's 
"express exclusion from compensation."  Id.

The Allen Court further held that § 1110 does, however, allow 
for alcohol abuse disability under one circumstance, when the 
disability arises "secondarily from or as evidence of the 
increased severity of a non-willful misconduct, service-
connected disorder."  Id., at 1378.  The Allen Court reasoned 
that a secondary alcohol abuse disability "results from" a 
line of duty disease or disability rather than as a result of 
abuse of alcohol or drugs itself.  Id., 1377-78.

In other words, the Allen Court determined that the language 
of § 1110 reflects a Congressional intent that the cause of 
the alcohol-related disability determine whether the alcohol-
related disability may be compensated under the statute, 
and that there are two mutually exclusive categories of 
causation:  either the alcohol-related disability is due to 
voluntary abuse of alcohol and therefore noncompensable or it 
is due to a service-connected condition in which case the 
alcohol abuse is involuntary and the disability is 
compensable.  Id., at 1376-77.

So applying this legal precedent to this case at hand, if the 
Veteran's acquired psychiatric disorder is related to service 
or secondary to a service-connected disability, he may be 
entitled to service connection.  However, it is related to 
alcohol dependence he may not be granted service connection.  
But additional medical comment is needed to assist in making 
this important determination.

Under McLendon, VA must provide a medical examination in a 
service-connection claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and 
(3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for VA to make a decision on the claim.  Id., at 81. 
See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
So this case must be referred to a psychiatrist/psychologist 
to have him/her review the relevant evidence and determine 
the etiology of the Veteran's post-service psychiatric 
difficulties.  

Lastly, the most recent VA records in the claims file are 
dated in March 2005. Because the Veteran has indicated that 
he has continued to receive regular treatment for his 
psychiatric disorder since that time, the Board finds that 
there are additional VA treatment records that are 
outstanding.  Because these may include records that are 
pertinent to the Veteran's claim, they are relevant and 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the remaining claim for an acquired psychiatric 
disorder other than PTSD is REMANDED for the following 
additional development and consideration:

1.  Obtain and associate with the 
claims file records from the VA Medical 
Center in Albany, New York, dated from 
March 2005 to the present.  If any of 
the records are no longer on file, 
request them from the appropriate 
storage facility.  All attempts to 
secure those records must be documented 
in the claims folder.

2.  Schedule the Veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether the Veteran has 
a psychiatric disorder related to his 
active service.  

The claims folder should be reviewed by 
the examiner and that review should be 
noted in the examination report.  

The examiner should provide the following 
specific information:

a)  Is a diagnosis of posttraumatic 
stress disorder pursuant to DSM-IV 
appropriate?  Please state whether 
or not each criterion for a 
diagnosis of PTSD pursuant to DSM-IV 
is met.

b)  If so, is the diagnosis of PTSD 
based at least in part on the 
corroborated stressors of a motor 
vehicle accident in July 1970 and an 
altercation November 1972, in which 
the Veteran was kicked in the 
abdomen and head?

c)  If any psychiatric disorder 
other than PTSD is diagnosed, 
please state the likely date of 
clinical onset and whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
psychiatric disorder is related to 
the Veteran's service, including 
the corroborated stressors noted 
above, or his service-connected 
mandibular fracture and facial 
scars caused by the motor vehicle 
accident.  In analyzing whether the 
psychiatric disorder is secondary 
to the service-connected 
disabilities, the examiner should 
determine both whether the 
psychiatric disorder was caused or 
aggravated (permanently worsened) 
by a service-connected disability.  
If aggravated, the examiner should 
attempt to quantify the degree of 
aggravation over and beyond the 
pre-existing level of disability.  

In determining whether the Veteran has a 
psychiatric disorder related to service, 
the examiner must acknowledge and discuss 
any lay evidence of a continuity of 
symptomatology.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the 
examiner did not comment on the Veteran's 
report of in-service injury and instead 
relied on the absence of evidence in the 
service medical records to provide a 
negative opinion).  

The examiner must provide the rationale, 
with citation to relevant medical 
findings, for the opinions provided.

3.  Then readjudicate the claim for an 
acquired psychiatric disorder to include 
PTSD.  This includes considering the 
Veteran's possible entitlement to both 
direct and secondary service connection.  
If the claim is not granted to his 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further consideration of this remaining 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


